United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 9, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-50121
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOHAN FEHR,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 3:04-CR-1334-1
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Johan Fehr appeals the sentences imposed following his

guilty-plea convictions for conspiracy to possess with intent to

distribute 100 kilograms or more of marijuana and possession with

intent to distribute 100 kilograms or more of marijuana.       For the

first time on appeal, Fehr argues that the district court

committed reversible error under United States v. Booker,

125 S. Ct. 738 (2005), by sentencing him pursuant to a mandatory

application of the sentencing guidelines.   We review for plain



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50121
                                 -2-

error.    See United States v. Valenzuela-Quevedo, 407 F.3d 728,

732 (5th Cir.), cert. denied, 126 S. Ct. 267 (2005).

       Fehr contends that the district court would have sentenced

him to a lesser sentence under an advisory guidelines scheme

because it sentenced him to the minimum guidelines sentence,

because it inquired whether he was entitled to a three-level

reduction for acceptance of responsibility, and because it waived

the fine.    Fehr further asserts that he would have received a

lesser sentence because the district court noted that it had

received nice letters from Fehr’s family and that Fehr should be

reassured that the people who knew him best thought so highly of

him.

       As Fehr acknowledges, being sentenced to the minimum

guidelines sentence, standing alone, is not sufficient to show

plain error.    See United States v. Bringier, 405 F.3d 310, 317

(5th Cir.), cert. denied, 126 S. Ct. 264 (2005).    The district

court’s comments regarding Fehr’s family and the letters they

sent are insufficient to show plain error.    See United States v.

Creech, 408 F.3d 264, 272 (5th Cir. 2005) (mere sympathy to

defendant or his family is insufficient).    Fehr “points to no

remarks made by the sentencing judge that raise a reasonable

probability that the judge would have imposed a different

sentence under an advisory scheme.”    United States v. Hernandez-

Gonzalez, 405 F.3d 260, 262 (5th Cir.), cert. denied, 126 S. Ct.
                           No. 05-50121
                                -3-

202 (2005).   Accordingly, Fehr has not shown that the district

court committed plain error.   See id.

     AFFIRMED.